DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a replay to the application filed 02/07/2019, in which, claims 1-10, are pending. Claims 1 and 10 are independent. Claims 2-9, are dependent.

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.



Reasons for Allowance

The following is an Examiner’s statement of reasons for allowance: Claims 1-10 are allowed.
Applicant’s invention filed on 02/07/2019 are carefully examined and thoroughly reviewed.
Upon further review and search, main Claims 1 and 10, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1 and 10.
Specifically, referring to claim 1, claim contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claim 1 [i.e. “an image reading apparatus comprising: a document stage; a reading controller; a reading unit which includes an image sensor and reads a document set on the document stage; a data generating circuit unit which generates image data based on an output of the image sensor; a document holder which is openable and closable and holds the document stage; an opening/closing sensor which provides an output of a first level when the document holder is open by an angle equal to or more than a predetermined angle, and which provides an output of a second level when the document holder is not open by an angle equal to or more than the predetermined angle; a power supply device which stops supply of electric power to the reading controller and the data generating circuit unit in a power saving mode, and which supplies electric power to the reading controller and to the data generating circuit unit in an active mode; and a storage unit which stores an adjustment value for making a setting for an operation of the data generating circuit unit, wherein in a case where a return is made from the power saving mode to the active mode, the reading controller performs predetermined common processing, checks an output of the opening/closing sensor on completion of the common processing, makes the setting for the operation of the data generating circuit unit based on the adjustment value stored in the storage unit when an output level of the opening/closing sensor is the first level, makes the reading unit perform reading for document size detection after making the setting, and detects a size of the document based on a result of the reading, and the common processing includes processing for stabilizing, and enabling operations of, a device included in the reading controller and a device included in the data generating circuit unit”.
Further, the prior arts of record don’t disclose or suggest the features of claim 1. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1.
Main Claim 10, contains the same language resulting in indication of allowable subject matter as claim 1. Therefore the reasons for indicating allowable subject matter of claim 10 is the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1 and 110. Claims 2-10, which depend from claim 1, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677